Order entered October 19, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00552-CV

           EL PAISANO NORTHWEST HIGHWAY, INC., A/B/A
                  TAQUERIA EL PAISANO, Appellant

                                       V.

                     ELIZABETH MARTINEZ, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-17-17249

                                    ORDER

      Before the Court is the October 18, 2021 request of Antionette Reagor,

Official Court Reporter for the 68th Judicial District Court, for a five-day

extension of time to file the reporter’s record. Ms. Reagor informs the Court that

the record is complete but she is awaiting payment of the balance of her fee. W e

GRANT the request and extend the time to October 25, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE